In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00122-CR




         EX PARTE RYAN ROBIN RICHARDS




          On Appeal from the 19th District Court
               McLennan County, Texas
              Trial Court No. 2020-3182-1




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Ryan Robin Richards appeals from the trial court’s order, which he contends denied his

application for a writ of habeas corpus that sought a reduction of his alleged $200,000.00 bail.

Yet, the record does not show that $200,000.00 bail was set in this case prior to Richards’s

application and, as written, the order appealed from plainly stated that Richards’s application

was granted. As further described below, the order presents an ambiguity when read in the

context of the appellate record, which prevents the proper presentation of this case. As a result,

we abate this case to the trial court under Rule 44.4 of the Texas Rules of Appellate Procedure to

correct the ambiguity.

       The trial court’s cause number in this case is 2020-3182-CL. In a different case, cause

number 2020-739-CL, Richards was previously indicted for family violence assault by

occlusion. His violation of bond conditions in that case led to forfeiture of his bond, as well as

the unindicted charges in this case for continuous violence against family, a third-degree felony,

and violation of a protective order, a misdemeanor. Even though a $15,000.00 bond had been set

for continuous family violence, and he was not being held on the misdemeanor charge, Richards

filed a motion to reduce bond in this case, which mistakenly misrepresented that his bail was set

at $200,000.00.

       At the hearing on his application, the trial court clarified that the only bond at issue in this

case was $15,000.00, not $200,000.00 as Richards had represented. The hearing then morphed

into a bond reduction hearing in trial court cause number 2020-739-CL on the family violence

assault by occlusion case because no bond had been set in that case after the original bond was


                                                  2
forfeited. At the conclusion of the hearing, the court announced that it was “going to maintain

the bond in Cause Number 2020-739-CL at $200,000.”

       As a result of the hearing, it appears the trial court considered Richards’s bond reduction

application as being filed in the family violence assault by occlusion case, granted that

application on October 20, 2020, after handwriting the cause number “20-739-Cl” on the order,

and set Richards’s bail in that case at $200,000.00. However, the order also contains the cause

number in this case, which was not struck from the order when it was signed. As a result, the

order appealed from is ambiguous because it is subject to at least the following interpretations:

(1) the order grants a motion to reduce bail only in cause number 2020-739-CL and denies a

motion to reduce a $15,000.00 bond in 2020-3182-CL; (2) the order grants a motion to reduce

bail in both cases, sets bail at $200,000.00 in cause number 2020-739-CL, and fails to set an

amount of bail in cause number 2020-3182-CL; (3) the order sets bail at $200,000.00 in both

cause numbers, or (4) the order grants a motion to reduce bail only in cause number 2020-739-

CL with no ruling as to cause number 2020-3182-CL. Because correction of this ambiguity is

required for the proper presentation of this case, which includes the question of whether this

Court has jurisdiction to address Richards’s point of error on appeal, we must abate this appeal

under Rule 44.4(a) of the Texas Rules of Appellate Procedure.

       Under Rule 44.4(b), we direct the trial court to correct the order by resolving the

ambiguity. As a result, we abate the appeal in our cause number 06-20-00122-CR, with the

following instructions:




                                                3
        (1)    the trial court shall enter findings resolving the ambiguities presented by its
               October 20, 2020, order;

        (2)    the trial court shall modify the October 20, 2020, order in trial court cause number
               2020-3182-CL as necessary to reflect the resolution of ambiguities

        (3)    a supplemental clerk’s record (including any orders and findings) shall be filed
               with this Court no later than March 16, 2021.

See TEX. R. APP. P. 44.4. Due to the expedited nature of habeas proceedings, the trial court shall

make the required findings on abatement in an expedited fashion. The appeal will be reinstated

in this Court following the filing of the supplemental clerk’s record. Until such time, the

February 9, 2021, submission date is hereby withdrawn.

        IT IS SO ORDERED.



                                                 BY THE COURT


DATE:          March 5, 2021




                                                4